Rabin, J.
(dissenting). I dissent and vote to affirm the order denying the defendant’s motion to dismiss the complaint. I conclude that the law of Pennsylvania must control the determina*390tian of the issue as to whether these plaintiffs have a cause of action. Applying the rule enunciated in Babcock v. Jackson (12 N Y 2d 473) we look to see which State has the most significant contacts with respect to that issue. We find that Pennsylvania is such State because that is where the decedents resided, where the tickets were purchased, where the round-trip flight originated and was to terminate and the place where the plaintiffs reside. The law of Pennsylvania is thus applicable and since such law affords a cause of action to these plaintiffs, the complaint must be deemed sufficient and the motion to dismiss should be denied.1
The majority of this court appears to adopt a most restrictive view of the Babcock decision and holds that the rule of law therein enunciated is to be limited to those situations where a claim is made by a New York resident against another New York resident.2 I cannot subscribe to so narrow an interpretation of that decision. I see no indication that the Court of Appeals intended to make residence in New York a threshold requirement for the application of the “ grouping of contacts ” doctrine. It is apparent that the same considerations which led to the decision in Auten v. Auten (308 N. Y. 155), a contract action, led to the result reached in the Babcock case, a tort action. “ justice, fairness and ‘ the best practical result ’ (Swift & Co. v. Bankers Trust Co., 280 N. Y. 135, 141, supra) may best be achieved by giving controlling effect to the law of the jurisdiction which, because of its relationship or contact with the occurrence or the parties, has the greatest concern with the specific issue raised in the litigation.” (Babcock v. Jackson, supra, p. 481.)
Residence of the parties was a factor considered in the Auten case, but only for the purpose of reaching a determination as to which jurisdiction had the most significant contacts with the transaction. It was not considered for the purpose of determining whether the ‘ ‘ grouping of contacts ’ ’ rule could be invoked. It is clear that it was not required that the parties be residents of New York before that rule could be applied. Nor was it even a requirement that the plaintiff be a New York resident. In fact, the plaintiff in that case was a resident and subject of Great Britain.
Why then should the application of this' “ grouping of com tacts'5 ’ rule be more restricted in cases involving actions in toft ? *391It should matter not whether the parties are New York residents provided, of course, there is a basis for this State to entertain jurisdiction. To be sure, the residence of the parties is a factor to be considered in determining which jurisdiction has the predominant “ concern with the specific issue raised.” However, it is merely one of the factors and not a basic requirement for the application of the Babcock rule.
To adopt the rule of the majority Avould mean that the courts of New York would apply one rule of law for residents and another for nonresidents in cases identical except for the geographical difference in the place of dwelling of the parties. Let us assume that both parties in this case were New York residents, that the air tickets were purchased in Pennsylvania, the flight originated and terminated in Pennsylvania and all other relationships arose in Pennsylvania. In such a case it seems that the majority of this court would invoke the Babcock doctrine and hold Pennsylvania law to be applicable. If, however, the plaintiffs were not residents of New York but rather, as here, residents of Pennsylvania, and all the other factors the same, the majority of this court would and does hold that Pennsylvania law is inapplicable. Thus we reach the anomalous result that a New York resident would get the benefit of the law of Pennsylvania, while a Pennsylvania resident would not be able to invoke the law of his own State.
Of course, Pennsylvania law does not necessarily govern all issues in this case. Questions such as negligence might well be determined by the law of the place of the accident. “ Where the issue involves standards of conduct, it is more than likely that it is the law of the place of the tort which will be controlling ” but all issues must be determined by “ the laAV of the-jurisdictian which has the strongest interest in the resolution of the particular issue presented ” (Babcock v. Jackson, supra, p. 484).
In summary, I believe that in the Babcock case the Court of Appeals has laid down a broad rule AAdiich should not be restricted to situations AArhere only Ncav York residents are involved. To do so AArould appear to be contra to the spirit of that decision and the result it sought to effect.
McNally and Stevexs, JJ., concur Avith Steueb., J.; Babix, J., dissents in opinion in Avhieh Boteix, P. J., concurs.
Order entered on December 15,1964 reversed on the law, Avith $30 costs and disbursements to the appellant, and the motion to dismiss the complaint granted, Avith $10 costs.

. If this action had been commenced in Pennsylvania it "would appear that the law of that State would apply with respect to the issue with which we are here concerned. (See Griffith v. United Air Lines, 416 Pa. 1.)


. It might very well be that the majority would hold the Bábcoeh rule to be applicable even if only the plaintiff were a New York resident.